DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 was considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“First light detector” and “second light detector” in claims 1 and 13 because they recite a generic placeholder “detector” that is coupled with functional language “configured to detect light…” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
“Further light emission device” in claim 12 because it recites a generic placeholder “device” that is coupled with “light emission” (which is an equivalent of the functional language “configured for light emission”) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph limitation:
“First light detector” and “second light detector” appear to correspond to “photodiodes” as recited in ¶ [0041] of the Applicant’s specification.
“Further light emission device” appears to correspond to the same configuration as the light emission device 200 as described in ¶ [0055] of the Applicant’s specification, which indicates that the further light emission device therefore corresponds to “a first light-emitting diode structure and a second light-emitting diode structure” as described in ¶ [0038]. 


The recitation of “light emission device” in claim 1 is not being interpreted under 35 U.S.C. 112(f) because the claim recites sufficient structure to perform the function of “light emission” by reciting that the light emission device has “a first light-emitting diode structure… and a second light-emitting diode structure…”	
The recitations of “first light-emitting diode structure” and “second light-emitting diode structure” in claims 1 and 13 are not being interpreted under 35 U.S.C. 112(f) because “light-emitting diode” is a structural modifier. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the light with the 
Claim 1 recites “light with a wavelength in a second wavelength interval” in line 3 and “light with a wavelength in the second wavelength interval” in lines 5, 7, and 10. It is unclear whether these recitations refer to the same light as each other or are different lights. For the purposes of examination, the recitations in lines 5, 7, and 10 will be interpreted to be “the light with the 
Claims 2-12 are rejected by virtue of their dependence from claim 1. 
Claims 14-15 are rejected by virtue of their dependence from claim 13.
Claim 14 recites “a wavelength in the second interval” in lines 1-2. Claim 13 recites “a wavelength in a second wavelength interval” in lines 3-4. It is unclear whether these recitations refer to the same wavelength as each other or are different wavelengths. For the purposes of examination, the recitation in claim 14 will be interpreted to be “the 
Claim 14 recites “a wavelength in the first interval” in lines 2-3. Claim 13 recites “a wavelength in a second wavelength interval” in line 2. It is unclear whether these recitations refer to the same wavelength as each other or are different wavelengths. For the 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No.10,485,465. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 of U.S. Patent No. 10,485,465 (hereinafter ‘465 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 7 of the ‘465 patent recites a species which anticipates the claimed genus of claim 1 of the instant application; and 
claim 8 of the ‘465 patent recites a species which anticipates the claimed genus of claim 7 of the instant application. 
See MPEP 804(II)(B)(1). 

Claims 1-4 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-16 of U.S. Patent No. 10,485,465 (hereinafter ‘465 patent) in view of US 2009/0177053 A1 (Merchant) (cited by applicant).
With regards to claim 1, claim 1 of the ‘465 patent includes a pulse oximetry device comprising: a light emission device configured to emit light with a wavelength in a first wavelength interval and light with a wavelength in a second wavelength interval, a first light detector configured to detect light with a wavelength in the first wavelength interval, but not to respond to light with a wavelength in the second wavelength interval, and a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval 
Claim 1 of the ‘465 patent does not include that the light emission device has a first light-emitting diode structure configured to emit light with a wavelength in the first wavelength interval, and a second light-emitting diode structure configured to emit light with a wavelength in the second wavelength interval, and the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip.
	In a related pulse oximetry device, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). Merchant further depicts the use of different lights with wavelengths in different wavelength intervals (¶¶ [0019], [0022], [0026])  It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission device of claim 1 of the ‘465 patent to incorporate the common light-emitting diode chip configuration as taught by Merchant. The motivation 

With regards to claim 2, the above combination of claim 1 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 1. 
Claim 2 of the ‘465 patent includes wherein the first wavelength interval and the second wavelength interval do not overlap one another (“wherein the first wavelength interval and the second wavelength interval do not overlap one another” of claim 2 of the ‘465 patent).

With regards to claim 3, the above combination of claim 2 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 2. 
Claim 3 of the ‘465 patent includes that the first wavelength interval or the second wavelength interval is below a wavelength of 810 nm, and the other wavelength interval is a wavelength above 810 nm (“wherein the first wavelength interval or the second wavelength interval lies below a wavelength of 810 nm, and the other wavelength interval lies above a wavelength of 810 nm” of claim 2 of the ‘465 patent)

With regards to claim 4, the above combination of claim 1 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 1. 
Claim 4 of the ‘465 patent includes that the first light detector has a filter configured to filter out light with a wavelength in the second wavelength interval 

With regards to claim 8, the above combination of claim 1 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 1. 
Claim 10 of the ‘465 patent includes a housing with an emitter cavity and a detector cavity, wherein the light emission device is arranged in the emitter cavity, and the first light detector is arranged in the detector cavity (“a housing with an emitter cavity and a detector cavity, the light emission device is arranged in the emitter cavity, and the first light detector is arranged in the detector cavity” of claim 10 of the ‘465 patent).

With regards to claim 9, the above combination of claim 10 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 8. 
Claim 11 of the ‘465 patent includes the second light detector is arranged in the detector cavity (“the second light detector is arranged in the detector cavity” of claim 11 of the ‘465 patent).

With regards to claim 10, the above combination of claim 11 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 8. 
Claim 12 of the ‘465 patent includes the emitter cavity and the detector cavity are open to a common surface of the housing (“the emitter cavity and the detector cavity are open to a common surface of the housing” of claim 12 of the ‘465 patent).

With regards to claim 11, the above combination of claim 11 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 8.
Claim 13 of the ‘465 patent includes a wall of the emitter cavity forms an optical reflector (“a wall of the emitter cavity forms an optical reflector” of claim 13 of the ‘465 patent).

With regards to claim 12, the above combination of claim 11 of the ‘465 patent and Merchant includes the pulse oximetry device according to claim 8.
Claim 14 of the ‘465 patent includes that the housing has a further emitter cavity in which a further light emission device is arranged (“the housing has a further emitter cavity in which a further light emission device is arranged” of claim 14 of the ‘465 patent).

With regards to claim 13, claim 15 of the ‘465 patent includes a method of operating a pulse oximetry device, comprising: emitting light with a wavelength in a first wavelength interval and simultaneously emitting light with a wavelength in a second wavelength interval; recording a first measurement signal with a first light detector configured to detect light with a wavelength in the first wavelength interval, but not to respond to light with a wavelength in the second wavelength interval; recording a second measurement signal with a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval; and calculating an oxygen saturation from the first measurement signal and the second measurement signal (“a method of operating a 
Claim 15 of the ‘465 patent does not include that the lights are emitted with a first light-emitting diode structure and a second light-emitting diode structure, wherein the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip
	In a related pulse oximetry device, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). Merchant further depicts the use of different lights with wavelengths in different wavelength intervals (¶¶ [0019], [0022], [0026])  It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light emission device of claim 15 of the ‘465 patent to incorporate the 

With regards to claim 14, the above combination of claim 15 of the ‘465 patent and Merchant includes the method according to claim 13.
Claim 16 of the ‘465 patent includes that a difference signal is formed from a difference of the first measurement signal and the second measurement signal, and the oxygen saturation is calculated from the first measurement signal and the difference signal (“a difference signal is formed by subtracting the first measurement signal from the second measurement signal, and the oxygen saturation is calculated from the first measurement signal and the difference signal” of claim 16 of the ‘465 patent).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,485,465 (hereinafter ‘465 patent) in view of US 2009/0177053 A1 (Merchant) (cited by applicant), as applied to claim 1 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).
With regards to claim 6, the above combination of claim 1 of the ‘465 patent and Merchant include the pulse oximetry device according to claim 1. 
Claim 5 of the ‘465 patent includes that the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval (“wherein the light emission 
Claim 5 of the ‘465 patent in view of Merchant does not include that the power is light with the wavelength in the second interval is four times as high as the power of the light with the wavelength in the first interval.
In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
	The difference in the power between the light in the second wavelength interval and the light in the first wavelength interval is dependent on the desired penetration rates of the different lights.  As such, the difference in power is a results-effective variable that would have been optimized through routine experimentation based on the desired penetration rates of the different lights. In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power of the emitted light of the second wavelength interval of claim 5 of the ‘465 patent in view of Merchant such that it is at least four times higher than the power of the emitted light of the first wavelength interval. See MPEP 2144.05 (II) (A).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,485,465 (hereinafter ‘465 patent) in view of US 2009/0177053 A1 (Merchant) (cited by applicant), as applied to claim 13 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).
With regards to claim 15, the above combination of claim 15 of the ‘465 patent and Merchant include the method according to claim 13. 
Claim 17 of the ‘465 patent includes that the light with a wavelength in the second wavelength interval is emitted with a higher power than the light with a wavelength in the first wavelength interval (“the light with the wavelength in the second wavelength interval is emitted with a higher power than the light with the wavelength in the first wavelength interval” of claim 17 of the ‘465 patent).
Claim 17 of the ‘465 patent in view of Merchant does not include that the power is light with the wavelength in the second interval is four times as high as the power of the light with the wavelength in the first interval.
In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,907,594 A (Muz) (cited by applicant) in view of US 2009/0177053 A1 (Merchant) (cited by applicant).
With regards to claim 1, Muz teaches or suggests a pulse oximetry device (Figs. 1-3 and Col. 1, lines 16-28 disclose an invention for determining oxygen saturation) comprising: a light emission device configured to emit light with a wavelength in a first wavelength interval and light with a wavelength in a second wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm and a light-emitting diode 16 configured to emit red light in a range of around 660 nm; The combination of light-emitting diodes 15 and 16 are being interpreted to be the light emission device), a first light detector configured to detect light with a wavelength in the first wavelength interval, but not to respond to light with a wavelength in the second wavelength interval (Col. 5, lines 13-17 and 21-23 disclose phototransistor 17 which receives infrared radiation only), and a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval (Col. 5, lines 18-23 discloses phototransistor 18 which receives both infrared radiation and red light), wherein the light emission device has a first light-emitting diode structure configured to emit light with a wavelength in the first wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm) and a second light-emitting diode structure configured to emit light with a wavelength in the second wavelength interval (Figs. 1-3 and Col. 5, lines 3-6 depict a light-emitting diode 16 configured to emit red light in a range of around 660 nm)
Muz fails to teach that the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip.
	In a related pulse oximeter, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). It would  for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEDs of Muz to incorporate the common light-emitting diode chip configuration as taught by Merchant. The motivation would have been to provide eliminate the need to calibrate out the separation distance between multiple LEDs and also reduce or eliminate additional hardware and/or software (¶ [0022] of Merchant). 

With regards to claim 4, the above combination teaches or suggests the first light detector has a filter configured to filter out light with a wavelength in the second wavelength interval (Col. 5, lines 13-17 of Muz discloses a filter 20 for blocking red component present in the radiation emanating from the tissue).

With regards to claim 7, the above combination teaches or suggests the first light-emitting diode structure and the second light-emitting diode structure are stacked on top of one another (Figs. 4A, 4B of Merchant depict the combination of first LED 28 and annular substrate or ring contact 34 being stacked on top of the combination of second LED 30 and substrate 32). 

With regards to claim 8, the above combination teaches or suggests the pulse oximetry device has a housing with an emitter cavity and a detector cavity (Fig. 2 of Muz depicts the cap 1 having an inner wall 6 which forms a housing, wherein the light-emitting diodes 15, 16 are located within a cavity in the wall 6 and the phototransistors are located within a cavity in the wall 6), the light emission device (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses light-emitting diodes 15 and 16), and the first light detector is arranged in the detector cavity (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses phototransistor 17).

With regards to claim 9, the above combination teaches or suggests the first light detector is arranged in the detector cavity (Fig. 2 of Muz depicts a portion of inner wall 6 and/or thicker wall area 19 that houses phototransistors 17 and 18). 

With regards to claim 10, the above combination teaches or suggests that the emitter cavity and the detector cavity are open to a common surface of the housing (Fig. 2 of Muz depicts the cavities being open to surface of inner wall 6).

With regards to claim 13, Muz teaches a method of operating a pulse oximetry device (Col. 5, line 57 to Col. 6, line 53) comprising: emitting light with a wavelength in a first wavelength interval with a first light-emitting diode structure (Col. 5, lines 59-61 disclose light emitting diode 15 emitting infrared radiation; Col. 5, lines 3-6 depict light-emitting diode 15 configured to emit infrared radiation in a range of 800 to 940 nm) and simultaneously emitting light with a wavelength in a second wavelength interval with a second light-emitting diode structure (Col. 5, lines 59-61 and Col. 5, lines 7-9 disclose the simultaneous emission of red light from light-emitting diode 16; Col. 5, lines 3-6 disclose light-emitting diode 16 being configured to emit red light in a wavelength range of around 660 nm); recording a first measurement signal (Col. 5, line 61 to Col. 6, line 22 disclose phototransistor 17 recording signals indicative of the infrared radiation only); recording a second measurement signal with a second light detector configured to detect light with a wavelength in the first wavelength interval and detect light with a wavelength in the second wavelength interval (Col. 5, line 61 to Col. 6, line 22 disclose phototransistor 18 recording signals indicative of the infrared radiation and red light), and calculating an oxygen saturation from the first measurement signal and the second measurement signal (Col. 6, lines 30-45).
Muz fails to teach that the first light-emitting diode structure and the second light-emitting diode structure are arranged in a common light-emitting diode chip.
	In a related pulse oximeter, Merchant teaches a first light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of first LED 28 and annular substrate or ring contact 34) and the second light-emitting diode structure (Figs. 4A, 4B and ¶ [0027]: combination of second LED 30 and substrate 32) arranged in a common light-emitting diode chip (Figs. 4A, 4B and ¶ [0027]: coaxial LED unit 18). It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LEDs of Muz to incorporate the common light-emitting diode chip configuration as taught by Merchant. The motivation would have been to provide eliminate the need to calibrate out the separation distance between multiple LEDs and also reduce or eliminate additional hardware and/or software (¶ [0022] of Merchant). 

With regards to claim 14, the above combination teaches or suggests that a difference signal is formed from a difference of the first measurement signal and the second measurement signal (Col. 6, lines 30-35), and the oxygen saturation is calculated from the first measurement signal and the difference signal (Col. 6, lines 43-45).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 1 above, and further in view of US 2006/0129204 A1 (Pless) (cited by applicant).
With regards to claim 2, Muz further teaches that the light-emitting diode 15 emits infrared radiation in a range of 800 to 940 nanometers and light-emitting diode 16 emits red light in a wavelength range of around 660 nm (Col. 5, lines 3-6). 
The combination fails to teach or suggest the first wavelength interval and the second wavelength interval do not overlap one another.
In a related pulse oximetry device, Pless teaches that two wavelength ranges that may be used for pulse oximetry include a red of 600-750 nm and an infrared of 850-100 nm (¶ [0101]), wherein the ranges do not overlap. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wavelength ranges of the Muz with the ranges of 600-750 nm and 850-1000 nm as taught by LeBoeuf so that the first wavelength interval and the second wavelength interval do not overlap one another. Because both wavelength ranges are 

With regards to claim 3, the above combination teaches or suggests that the first wavelength interval or the second wavelength interval is below a wavelength of 810 nm, and the other wavelength interval is a wavelength above 810 nm (¶ [0101] of Pless discloses ranges of 600-750 nm and 850-1000 nm).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 1 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).
With regards to claim 6, the above combination is silent with regards whether the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval with a power that is at least four times as high.
In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
 for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED emitters of the above combination to incorporate that the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval as taught by Saylor. The motivation would have been to compensate for the higher penetration rate of IR radiation by providing less power to the IR emitter. 
The difference in the power between the light in the second wavelength interval and the light in the first wavelength interval is dependent on the desired penetration rates of the different lights.  As such, the difference in power is a results-effective variable that would have been optimized through routine experimentation based on the desired penetration rates of the different lights.  In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power of the emitted light of the second wavelength interval such that it is at least four times higher than the power of the emitted light of the first wavelength interval. See MPEP 2144.05 (II) (A).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 8 above, and further in view of US 2010/0056887 A1 (Kimura) (cited by applicant).
With regards to claim 11, the above combination fails to teach that a wall of the emitter cavity forms an optical reflector. 
In a related emission sensor device, Kimura teaches a wall of the emitter cavity forms an optical reflector (Fig. 2 and ¶ [0077]: see reflecting mirrors 130 in relation to laser diode 120). It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitter cavity of the above combination to incorporate that it is lined with reflecting mirrors as taught by Kimura. The motivation would have been to provide structure so that the emitted light is reflected and/or deflected towards the measured sample. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 8 above, and further in view of US 6,549,795 B1 (Chance) (cited by applicant).
With regards to claim 12, the above combination fails to teach that the housing has a further emitter cavity in which a further light emission device is arranged. 
In a related oximetry device, Chance teaches a housing that has a further emitter cavity in which a further light emission device is arranged (Fig. 7: one of the cavities in which one of the sources 100 is contained also see Col. 3, lines 26-48).  
It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of the above combination to incorporate that the housing has a further emitter cavity in which a further light emission device is arranged as taught by Chance. The motivation would have been to improve light penetration through the measured tissue and/or to measure more tissue. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muz in view of Merchant, as applied to claim 13 above, and further in view of US 2010/0210930 A1 (Saylor) (cited by applicant).

In a related pulse oximeter, Saylor teaches that a lower power LED light source can be used due to the higher penetration rate of the longer wavelength radiation (¶ [0030], lines 1-5), thereby indicating that an LED with the wavelength in the infrared (IR) range should be configured to emit light with a lower power because IR radiation has a longer wavelength than red light. The Examiner notes that Saylor indicates that the amount of power supplied to an LED is dependent upon the desired penetration rate of the radiation. 
	It would have been obvious to for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED emitters of the above combination to incorporate that the light emission device is configured to emit light with a wavelength in the second wavelength interval with a higher power than light with a wavelength in the first wavelength interval as taught by Saylor. The motivation would have been to compensate for the higher penetration rate of IR radiation by providing less power to the IR emitter. 
The difference in the power between the light in the second wavelength interval and the light in the first wavelength interval is dependent on the desired penetration rates of the different lights.  As such, the difference in power is a results-effective variable that would have been optimized through routine experimentation based on the desired penetration rates of the different lights.  In view of the above, it would have been 

No Prior Art Rejection of Claim 5
	The prior art does not teach or suggest “the first light detector has a first light reception surface, and the second light detector has a second light reception surface, and the first light reception surface and the second light reception surface are arranged in a common plane and are interleaved with one another” along with the other features of claim 5. 
	US 2007/0129613 A1 (Rochester) (cited by applicant) discloses OLEDs with interleaved surfaces in Fig. 11(c), but fails to teach or suggest a first light reception surface and a second light reception surface are arranged in a common plane and are interleaved with one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792